Per Curiam.
Defendant was found guilty by a jtiry of manslaughter1 and sentenoed to 10 to 15 years in prison. The information filed, against dU* fendant charged only manslaughter» flOWgfer, the proofs offered by the prosieutiOfi WOtild ha¥0 Supported a verdict of murder ih the first degree on a theory of felony-murder. Defendant appeals On the basis that if the prOSeCutioh’S proofs were believed by the jury, he would be guilty of first-degree murder, not manslaughter,
There is no merit in the defendant’s contention that the judge should have instructed the jury on felony-murder, a greater crime than the one with which the defendant was charged. There was an adequate evidentiary basis for the jury to find the defendant guilty of manslaughter. Therefore, it was proper for the trial court to allow the jury to exercise its function as the trier of fa'ct.
Thfe Other errors raised by defendant to the trial court’s charge to the jury are of such an unsubstantial tinture that they could only be preserved •for review by a timely objection at the trial level. Finding no such objection, we will not hear any allegations of error for the first time on appeal. People v. Charles Jackson (1970), 21 Mich App 132.
Affirmed.

 CL 1948, § 750.321 (Stat Aim 1954 Rev § 28.553).